DETAILED ACTION
Application 16/716714, “SEPARATOR FOR RECHARGEABLE LITHIUM BATTERY AND RECHARGEABLE LITHIUM BATTERY INCLUDING THE SAME”, was filed with the USPTO on 12/17/19 and claims priority from a foreign application filed on 6/7/19. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 4/29/20.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-5, 7-9, 11, 16 and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
These claim define ranges using the relative term “about”; however, applicant’s specification does not set forth a manner for determining the scope of modification of the values by inclusion of the “about” term.  Since the scope of the claims is unclear, the claims are rejected under 35 USC 112 second paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Suzuki (US 2017/0117525) and Fukuchi (US 2016/0190535).
Regarding claim 1, Suzuki teaches a separator for a rechargeable lithium battery (paragraph [0033]), the separator comprising: 
a porous substrate (‘porous base material layer… A layer”, paragraph [0032]), and 
a coating layer on at least one surface of the porous substrate (“resin layer… C layer”, paragraph [0032]), wherein: the coating layer includes: a binder (“organic binder”, paragraph [0069]); polyethylene particles (“resin particles”, paragraph [0069]; “polyethylene”, paragraph [0065]); and first inorganic particles (“inorganic particles”, paragraph [0069]).
 
Suzuki does not expressly teach that an average particle size (D50) of the first inorganic particles should be larger than an average particle size (D50) of the polyethylene particles.

In this case, Suzuki reasonably suggests that the range of particle sizes suggested could include instances wherein the inorganic particle size is larger than the organic particle size, and no substantial difference in expected performance is associated with the claiming of dimension in the context of claim 1; therefore, the requirement that the inorganic particles are larger than the inorganic particles is prima facie obvious over Suzuki.

Suzuki does not appear to teach the binder being a heat resistant binder including a (meth)acryl copolymer including a first structural unit and a second structural unit, the first structural unit being a structural unit of a (meth)acrylamide and the second structural unit being a structural unit of a (meth)acrylic acid, a (meth)acrylate, a (meth)acrylonitrile, a (meth)acrylamido sulfonic acid, a (meth)acrylamido sulfonate salt, or a combination thereof.

It would have been obvious to a person having ordinary skill in the art at the time of invention to substitute the Fukuchi binder for that of Suzuki for the benefit of providing desirable heat resistance and adherence characteristics as taught by Fukuchi.
Such a modification merely requires the simple substitution of one known element for another to yield predictable results therefore, a prima facie case of obviousness exists accordance with MPEP 2141.


Regarding claims 2-3, Suzuki and Fukuchi remain as applied to claim 1.  Suzuki further teaches wherein the average particle size (D50) of the first inorganic particles is about 1.0 to about 3.0 microns (range obvious as overlapping the range of paragraph 

Regarding claim 4, Suzuki and Fukuchi remain as applied to claim 1.  Suzuki further teaches that the inorganic particles are only included in the coating layer as an additional optional constituent for the benefit of increasing strength, but limits the amount to that which would not impair the intended function of the coating layer (paragraph [0069]).  Suzuki also teaches that the organic [e.g. polyethylene] particles are included in the coating layer at greater than 50% by weight (paragraph [0061]).  Thus, it would have been obvious to a skilled artisan to include the inorganic particles at a, inorganic particle to organic particle ratio in the range of about 50:50 to about 1:99, since this range corresponds to a layer where the particles are mostly organic particles and the inorganic particles are only included as an additional additive.

Regarding claim 5, Suzuki and Fukuchi remain as applied to claim 1.  Suzuki further teaches wherein a weight ratio of the binder : a sum of the first inorganic particles and the polyethylene particles is about 5:100 to about 2.5:100 (“an amount of SBR [binder] was 3 parts by weight relative to 100 parts by weight of a solid content of the resin particles”, paragraph [0128]).

Regarding claim 6, Suzuki and Fukuchi remain as applied to claim 1.  Suzuki further teaches wherein the first inorganic particles include Al2O3 (“alumina”, paragraph [0022]).

Regarding claim 7-10, Suzuki and Fukuchi remain as applied to claim 1.  As previously described, Fukuchi further teaches that the inventive binder provides high heat resistance and strong adherence compared to conventional binders.  Fukuchi further teaches the content of the hard segment [corresponding to the first structural unit] being greater than that of the soft segment [corresponding to the second structural unit] (see Examples 1-7), thereby suggesting values lying within the mole ratios of claims 8 and 9 with the acrylate type compound being at least a part of the second structural unit.
The chemical Formulas of claim 10 include at least a polyacryl amide [Chemical Formula 1] and a polybutyl acrylate [Chemical Formula 2].  These constituents are obvious in view of Fukuchi which teaches a composition comprising poly N- phenylmethacrylamide as a “hard segment” and polybutyl acrylate as a “soft segment” as previously described in the rejection of claim 1.
The Tg of the copolymer as a whole is not reported by Fukuchi. However, since Fukuchi teaches embodiments using the same or similar materials as that claimed as described above, the same glass transition temperature over 150 C is expected.

Regarding claims 12-13 and 15-16, Suzuki and Fukuchi remain as applied to claim 1.  Suzuki further teaches wherein the separator includes the heat resistant layer 

Regarding claims 12-14, Suzuki and Fukuchi remain as applied to claim 1.  Suzuki further teaches the separator includes the adhesive layer, and the adhesive layer is on a surface of the porous substrate, a surface of the heat resistant layer, or a surface of the coating layer (paragraph [0076]).

Regarding claim 19, Suzuki and Fukuchi remain as applied to claim 1.  Suzuki further teaches the separator of claim 1 as a component of a rechargeable lithium battery, comprising: a positive electrode, a negative electrode, and the separator (paragraph [0093]).


Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Suzuki (US 2017/0117525), Fukuchi (US 2016/0190535) and Kim (US 2019/0165349).
Regarding claim 7, Suzuki and Fukuchi remain as applied to claim 1.  The cited art does not expressly teach the glass transition temperature of the copolymer of the coating layer being over 150 C.
In the battery art, Kim teaches that it is desirable to provide the binder of a coating layer with a glass transition temperature of 150 to 200 C (paragraph [0021]), with the high glass transition value being associated with prevention of unwanted closure of pores of the coating layer and improved safety (paragraph [0030]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the glass transition temperature of the copolymer to be greater than 150 C for the benefit of prevention of unwanted closure of pores of the coating layer and improvement in safety as taught by Kim.


Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Suzuki (US 2017/0117525), Fukuchi (US 2016/0190535) and Carlson (US 2017/0012264).
Regarding claim 11, Suzuki and Fukuchi remain as applied to claim 1.  Suzuki does not appear to teach wherein a thickness of the coating layer is about 1 [Symbol font/0x6D]m to about 5 [Symbol font/0x6D]m.
In the battery art, Carlson teaches a coating layer functional to shutdown and prevent thermal runaway, the coating layer having a preferable thickness range of 0.5 to 5 [Symbol font/0x6D]m (paragraph [0047]).
.


Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Suzuki (US 2017/0117525), Fukuchi (US 2016/0190535) and Sasaki (US 2016/0141581).
Regarding claim 17, Suzuki and Fukuchi remain as applied to claim 12.  Suzuki further teaches that the separator may include an adhesive layer, but does not appear to teach wherein the adhesive layer includes a particle-shaped (meth)acryl adhesive binder or a particle-shaped fluorine adhesive binder.
In the battery art, Sasaki teaches an adhesive layer included for the benefit of improving adhesion between a separator and an adjacent electrode (paragraph [0012]), and further teaches wherein the adhesive layer includes a meth(acryl) adhesive binder (paragraphs [0176-0177]) of particle shape (paragraph [0198]) for the benefit of providing enhanced adhesion property and ion diffusivity.  
It would have been obvious to a person having ordinary skill in the art at the time of invention to provide the adhesive layer with particle-shaped meth(acryl) adhesive binder for the benefit of providing desirable adhesive strength and ion diffusivity to the adhesive layer.

Regarding claim 18, Suzuki and Fukuchi remain as applied to claim 12.  Suzuki further teaches that the separator may include an adhesive layer, but does not appear to teach wherein a thickness of the adhesive layer is about 0.1 [Symbol font/0x6D]m to about 1.0 [Symbol font/0x6D]m.
Sasaki further teaches the thickness of the adhesive layer being most preferably 0.5 to 3 [Symbol font/0x6D]m for the benefit of balancing adhesive property and increase in resistance (paragraph [0234]), with a particular example having a thickness of 0.5 [Symbol font/0x6D]m (paragraph [0435]).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to provide the adhesive layer at a thickness within the range of 0.1 to 1.0 [Symbol font/0x6D]m since Sasaki teaches a range which overlaps the claimed range and exemplary value lying within the claimed range as effective for providing desirable adhesive strength and ion diffusivity to the adhesive layer.


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Nam (US 2015/0050544) –teaches a separator similar to claim 1, but comprising a different binder.
Ryu (US 2016/0218340) –teaches a composite layer comprising organic and inorganic particles.
Hasegawa (US 2017/0155118) –teaches a composite layer comprising organic and inorganic particles.
Toyoda (US 2017/0279152) –teaches a composite layer comprising organic and inorganic particles.
Seo (US 2017/0338461) –teaches a compound readable on compound of claim 9.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723